Title: From George Washington to Tobias Lear, 25 June 1798
From: Washington, George
To: Lear, Tobias



Dear Sir
Mount Vernon 25th June 1798

You will perceive by the enclosed in what manner I am disappointed in receiving the Rent for my house in Alexandria. These things put you, the payer & myself, in an awkward situation; for it must seem strange to demand what has been paid. I must therefore request, in explicit terms, that you will receive no more monies due to me; a⟨nd⟩ I should be glad to have a statement of the

a/c as it stands between us, since the last was rendered; it appearing by information from my Collector in Montgomery County, Maryland, that some part of my Rents there, had been paid to you since the period abovementioned.
I have not the smallest doubt of my being credited for every farthing you receive—on my a/c—but that does not remedy the evil. With sincere esteem and regard—I am Yr Affe.

Go: Washington

